Judge Williams
cited 2 Bl. Com. 295. and thought that in every case .where the seal was torn off, the deed was destroyed, and inclined to be of opinion that the paper offered could notberead as the grant; butJudge^sAewaR *115dearly of the contrary opinion, lie said, where an interest once passed and vested in tire grantee, the destruction of the deed afterwards could not affect the interest before passed by if; and that this was not like the case of a bond, where the debt must be presumed to be extinct where the instrument which evidenced it, appeared to want one of its most essential constituents : for when the seal is torn from a bond, the conclusion oflaw is, that the bond was meant thereby to be cancelled. They agreed to reserve it as a point for further discussion, but the jury found for the Defendant upon other grounds.